UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

A'r KNoX\/ILLE
UNITED sTATEs oF AMERICA )
. _ ) , _
v. ' ) CASE No. 3:19-CR-13
) JUDGE GUYToN
TYSHAWN TYLER ANTHONY MEYER )

On the petition of the United States of America by J. Douglas Overbey, the United States
Attorney for the Eastern District of Tennessee,

lt is ordered that the Clerk of this Court be and hereby is instructed to issue a Writ of
habeas corpus ad prosequendum to the Sheriff of Knox County at the KnoX County Detention
Facility to bring Tyshawn Tyler Anthony Meyer before this Court at Knoxville, Tennessee, on
March 8, 2019, at 10200 a.m. for an initial appearance, or for his case to be otherwise disposed of
upon said lndictment heretofore returned against him, and each day thereafter until said case is
disposed of, and immediately thereafter be returned to the Knox County Detention Facility in
Knoxville, Tennessee.

And it is further ordered that, in the event the Sheriff of Knox County so elects, the
United States Marshal for the Eastern District of Tennessee or any other duly authorized United
States Marshal or Deputy United States Marshal is directed to receive said Tyshawn Tyler
. Anthony l\/Ieyer into his custody and transport him to and from the Knox County ~Detention
F_acility and this Court for the aforesaid purpose.

APPROVED FOR ENTRY:

United States Magistratb judge y

